Title: From George Washington to the Commissioners for the District of Columbia, 4 November 1795
From: Washington, George
To: Commissioners for the District of Columbia, the


          
            (Private)
            Gentlemen
            Philadelphia 4th Novr 1795
          
          In a letter hastily written to you on the 30th ulto, I approved the plan of applying to the Legislature of Maryland for a loan of money, agreeably to the suggestion of Genl Forest, for the purposes of the Federal city—Provided “upon more mature consideration and enquiry, you should concur with him in opinion that it certainly could be obtained.” I am in the same sentiment still; but let me entreat you not to be led into the attempt upon slight grounds.
          As essay & failure, may be attended with very serious consequences in the other plan, which has been approved; and would weaken, if not altogether destroy, some of your most powerful arguments with Congress. And the prospect of a foreign loan has, as you have been informed by Mr Wells, proved abortive.
          One of your board is much better acquainted with the views of different parts of Maryland, relative to the navigations of the Potomack & Susquehanna than I am; but depend, if ever the subject is discussed in the Legislature thereof, it will be found that where ever the preponderancy of interest lyes, there will be found a majority of votes also. And rely moreover, altho’ present appearances may not sufficiently indicate the fact, that the weight of Baltimore will be found against you, and ought to be

calculated upon. The intelligent people of that place, however tranquil from the present flourishing state of the Town and Trade, cannot view the progress of the Federal City & the inland navigation of the Potomack without perceiving the ultimate effect, and wishing to divert the means which would contribute thereto, to another object more interesting to them: I mean, opening the Susquehanna, which is now reviving and getting into activity again; and is, I presume, equally in want of pecuniary aids.
          These ideas, upon reflection, have had such weight with me, that I could not resist expressing them with more force, and more in detail, than they were conveyed in my former letter. You ought not, in my opinion to proceed on delusive hopes, or on ambiguous encouragements, for the reasons already mentioned; and others which might be assigned: But, rather than hazard a motion, uncertain in the result, before the ground is safely explored (in both houses) forbear to make it, relying, in preference, on the former plan.
          From Mr Scotts acquaintance with the individual members of the Legislature, he might (if his visit to Annapolis could be covered by any good pretext) contribute much to a previous knowledge of what would be the probable issue of the attempt at this loan; and adva[n]ce therein, or retreat, accordingly. With esteem & regard I am Gentn Your Obedt Servant
          
            Go: Washington
          
        